ICJ_084_EastTimor_PRT_AUS_1995-06-30_JUD_01_PO_04_EN.txt. 135

SEPARATE OPINION OF JUDGE VERESHCHETIN

While I am in agreement with the Judgment delivered by the Court,
I feel obliged to deal in this opinion with one important issue which, in
my view, although not addressed in the reasoning of the Judgment, also
bars the Court from adjudicating upon the submissions in the Applica-
tion of the Portuguese Republic.

*
* *

Besides Indonesia, in the absence of whose consent the Court is pre-
vented from exercising its jurisdiction over the Application, there is
another “third party” in this case, whose consent was sought neither by
Portugal before filing the Application with the Court, nor by Australia
before concluding the Timor Gap Treaty. Nevertheless, the Applicant
State has acted in this Court in the name of this “third party” and the
Treaty has allegedly jeopardized its natural resources. The “third party”
at issue is the people of East Timor.

Since the Judgment is silent on this matter, one might wrongly con-
clude that the people, whose right to self-determination lies at the core
of the whole case, have no role to play in the proceedings. This is not
to suggest that the Court could have placed the States Parties to the
case and the people of East Timor on the same level procedurally.
Clearly, only States may be parties in cases before the Court (Article 34
of the Statute of the Court). This is merely to say that the right of a
people to self-determination, by definition, requires that the wishes of the
people concerned at least be ascertained and taken into account by the
Court.

To do so in this case the Court should have had reliable evidence on
how far the Application was supported by the people of East Timor. It
was especially important in the circumstances of the case, where the
rights consequential to the status of Portugal as administering Power,
including the right to litigate before the Court for the people of East
Timor, were strongly contested by the Respondent State. I have no desire
whatever to cast any doubt on Portugal’s good intentions in bringing the
case before the Court. However, without clear evidence to the contrary,
the Court cannot easily dismiss the contention that, 20 years after the loss
of effective control of the Territory, Portugal is not in a position to act in
the Court with full knowledge of the wishes and views of the majority of
the East Timorese people.

Even under normal circumstances, the denomination of an applicant
State as administering Power does not diminish the necessity for the
Court to check its claims by reference to the existing evidence of the will

49
136 EAST TIMOR (SEP. OP. VERESHCHETIN)

of the people concerned. As was observed by Portugal in the oral plead-
ings, the right of a people to self-determination presumes that:

“In the concrete situation it must be looked at to see whether the
interests of an administering Power (if as is usual, it is still in effec-
tive control), or any other power, really coincide with those of the
people.” (CR 95/13, p. 36, para. 88, Professor Higgins.)

This would seem to suggest that the same requirements apply a fortiori to
an administering Power which for many years has not been in effective
control of the territory concerned. Portugal also asserted that it repre-
sents the Territory of East Timor in the domain of relations between
States “in close contact with the representatives of the people of East
Timor” (CR 95/12, p. 63, para. 21, Professor Correia). It reproached
Australia (in principle quite rightly) for not having previously “secured
the approval of the peoples of the Territory through their leaders” of the
Treaty at issue (CR 95/13, p. 38, para. 94, Professor Higgins).

After all these statements, one might have expected Portugal’s Applica-
tion to be substantiated by credible evidence that Portugal had itself
secured the support of its Application by the East Timorese people. How-
ever, neither in the written pleadings and annexed documents, nor in the
course of the oral arguments and replies, has the Court been provided
with such evidence, except for cursory press references which did not
even mention the object of the dispute — the Timor Gap Treaty (e.g.,
CR 95/12, pp. 69-70, Professor Correia).

The necessity for the Court to have this evidence was only reinforced
by the fact that the other Party in the dispute sought to disclaim the
alleged disregard and infringement of the legal rights and interests of the
people of East Timor. It argued, inter alia, that:

“if Australia had done nothing, and refused to negotiate this agree-
ment [the Timor Gap Treaty] with Indonesia, there would have been
no chance of any exploitation of any of the disputed areas: the eco-
nomic benefits to the people would have been nil” (CR 95/11, p. 42,
Professor Bowett).

Moreover, “In Australia’s view, the real situation is that East Timor
will be deriving economic benefits from resources on the Australian
shelf.” ([bid., p. 44.) In its Rejoinder, Australia also argues that: “The
Treaty is potentially far more beneficial to the people of East Timor pro-
vided Indonesia passes on an equitable part of the benefits to the people”
(para. 160); and that the: “Judicial recourse by Portugal against Australia
is not, therefore, ‘le moyen le plus effectif” by which the rights of the
people of East Timor to their natural resources can be protected” (ibid.).

The argument of Australia on this crucial matter for the case has also
not been supported by any evidence of the previous consultation of the

50
137 EAST TIMOR (SEP. OP. VERESHCHETIN)

people of East Timor, and therefore did not sound convincing. However,
since the Court, for the reasons stated in the body of the Judgment,
stopped short of deciding the dispute on the merits, it could not be
expected to pronounce on Australia’s duty (or lack of it) to consult the
East Timorese people.

The matter is quite different when it comes to Portugal’s duty to con-
sult the leaders or representatives of the people before submitting the case
to the Court on its behalf. In the latter instance, the question was con-
nected with the admissibility of the Application and remained within the
framework of the preliminary jurisdictional finding of the Court. The
Court should have reacted to the repeated statements by Portugal that its
rights and interests in this case were only “functional” and that “the main
interest in bringing the present proceedings belongs to the people of East
Timor” (CR 95/6, p. 56, para. 15, Professor Correia).

True, in the Western Sahara Advisory Opinion the Court noted that:

“The validity of the principle of self-determination, defined as the
need to pay regard to the freely expressed will of peoples, is not
affected by the fact that in certain cases the General Assembly has
dispensed with the requirement of consulting the inhabitants of a
given territory.” (LC.J. Reports 1975, p. 33, para. 59.)

The Court went on to say that:

“Those instances were based either on the consideration that
a certain population did not constitute a ‘people’ entitled to self-
determination or on the conviction that a consultation was totally
unnecessary, in view of special circumstances.” (Ibid. )

In the instance of East Timor, however, the General Assembly has
found it appropriate not “to dispense” with the requirement of consulting
the inhabitants of East Timor in “exploring avenues for achieving a com-
prehensive settlement of the problem” (resolution 37/30 of 23 November
1982). The Assembly required the Secretary-General “to initiate consul-
tations with all parties directly concerned” (ibid. ; emphasis added).

In accordance with this resolution, the Secretary-General has been
holding consultations, not only with the Governments of Indonesia and
Portugal, but “with a broad cross-section of East Timorese representing
various trends of opinion” as well (doc. SG/SM/5519 of 9 January 1995).
Thus, in the consultations under way in the United Nations on the future
of East Timor, the East Timorese people is considered as a distinct party
“directly concerned”, which can speak for itself through its representa-
tives.

In contrast to the instances mentioned in the above dictum of the
Court in the Western Sahara case, where the consultation of the inhabi-
tants of a given territory “was totally unnecessary, in view of special cir-
cumstances”, in the case before the Court the “special circumstances”
described above dictate the necessity for the Court at least to ascertain

51
138 EAST TIMOR (SEP. OP. VERESHCHETIN)

the views of the East Timorese representatives of various trends of
opinion on the subject-matter of the Portuguese Application.

In the absence of direct evidence of these views, which admittedly may
be difficult to obtain given the present situation in East Timor, the Court
could have been provided with the opinion of the appropriate organs of
the United Nations, which exercise overall supervision of the non-self-
governing territories. However, the Court has not had its attention drawn
to any pronouncements of the Security Council, the General Assembly,
the Committee of Twenty-Four or any other organs of the United
Nations which could serve as an expression of the international commu-
nity’s concern regarding the concrete matter under consideration in the
Court. In the course of the pleadings no reference was made to any reso-
lutions of these organs challenging the Timor Gap Treaty, or reflecting
the overt discontent of the people of East Timor with that Treaty (as is
the case, for instance, with the human rights situation in East Timor).
This, moreover, despite the fact that the Treaty had been under negotia-
tion for ten years, and that Portugal had informed the Secretary-General
and, through him, all the Members of the United Nations of its protest
on the occasion of its conclusion in 1989.

The United Nations Charter, having been adopted at the very outset of
the process of decolonization, could not explicitly impose on the admin-
istermg Power the obligation to consult the people of a non-self-govern-
ing territory when the matter at issue directly concerned that people. This
does not mean, however, that such a duty has no place at all in interna-
tional law at the present stage of its development and in the contempo-
rary setting of the decolonization process, after the adoption of the Dec-
laration on the Granting of Independence to Colonial Countries and
Peoples (General Assembly resolution 1514 (XV)).

In the Western Sahara Advisory Opinion the Court states that: “in cer-
tain cases the General Assembly has dispensed with the requirement of
consulting the inhabitants of a given territory” (LC. J. Reports 1975,
p. 33, para. 59; emphasis added). By implication, it means that, as a rule,
the requirement to consult does exist and only “in certain cases” may it be
dispensed with. The exceptions to this rule are stated in the same dictum
of the Court and, as has been shown above, they could not be held to
apply in the present case. I believe that nowadays the mere denomination
of a State as administering Power may not be interpreted as automatically
conferring upon that State general power to take action on behalf of the
people concerned, irrespective of any concrete circumstances.

In light of the above considerations, I conclude that the absence of
Indonesia’s consent is but one of the reasons leading to the inability of
the Court to decide the dispute. The other, in my opinion, no less impor-
tant, reason is the lack of any evidence as to the views of the people of
East Timor, on whose behalf the Application has been filed.

(Signed) Vladlen 8S. VERESHCHETIN.

52
